Exhibit 10.48

 



BILL OF SALE

 



 

 



 

Seller, Strand, Inc., an Illinois corporation, of 2101 West Broadway, Suite 168,
Columbia, Missouri 65203, in consideration of One Hundred Eighty-Five Thousand &
00/100 DOLLARS, and other good and valuable consideration, receipt whereof is
hereby acknowledged, does hereby sell, assign, transfer and set over to the
Buyer, Telecorp Products, Inc., of 205 West Wacker Drive, Suite 1320, Chicago,
Illinois 60606, all property and other assets of Strand, Inc. pursuant to that
certain Asset Purchase Agreement dated July 11, 2014 between Buyer and Seller.

 

Seller hereby represents and warrants to Buyer that Seller is the absolute owner
of said property, that said property is free and clear of all liens, charges and
encumbrances, and that Seller has full right, power and authority to sell said
property and to make this Bill of Sale.

 

If this Bill of Sale is signed by more than one person, all persons so signing
shall be jointly and severally bound hereby.

 

This Bill of Sale is effective end of business, 5:00 PM, CST, July 31, 2014.

 

IN WITNESS WHEREOF, Seller has signed and sealed this Bill of Sale this 31th day
of July, 2014.

 

Strand, Inc.

By:  /s/ Timothy Beerup                 

Its:  President                                 

 

I, the undersigned, a Notary Public in and for said County, in the State
aforesaid, CERTIFY THAT Timothy Beerup             , personally known to me to
be the same person(s) whose name(s) are subscribed to the foregoing instrument,
appeared before me this day in person, and acknowledged that they signed, sealed
and delivered the instrument as their free and voluntary act, for the uses and
purposes therein set forth.

 

Given under my hand and notarial seal this   31  st day of July          ,2014.

 

  /s/ KRISTEN NICOLE CZERWONKA   Notary Public           KRISTEN NICOLE
CZERWONKA   Notary Public - Notary Seal   State of Missouri   County of Boone  
My Commission Expires June 3,2017   Commission# 13489693

 

 

